


FIRST AMENDMENT OF PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
THIS FIRST AMENDMENT OF PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is made and shall be effective this 18TH day of
November, 2013, by and between the following entities:
“Seller”:
CASTLE FAMILY LLC, a Hawaii limited liability company (“Castle Family”);

CASTLE 1974 LLC, a Hawaii limited liability company (“Castle 1974);
CASTLE RESIDUARY LLC, a Hawaii limited liability company (“Castle Residuary”);
and
CASTLE KAOPA LLC, a Hawaii limited liability company (“Castle Kaopa”); and


“Buyer”:
ALEXANDER & BALDWIN, INC., a Hawaii corporation.



W I T N E S S E T H:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions October 18, 2013 (the “Purchase Agreement”),
pursuant to which Seller agreed to sell and Buyer agreed to purchase the
Property more particularly described in the Purchase Agreement; and
WHEREAS, Seller and Buyer desire to amend the terms of the Purchase Agreement as
set forth below;
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto agree as follows:
1.Confirmation of Defined Terms. Unless modified herein, all terms previously
defined and capitalized in the Purchase Agreement shall hold the same meaning
for the purposes of this Amendment.
2.Due Diligence Expiration Date. The Due Diligence Expiration Date under
Section 1.36 of the Purchase Agreement is hereby changed from November 18, 2013,
to November 19, 2013. As a consequence, the Due Diligence Period under the
Purchase Agreement shall end at 5:00 p.m. Hawaii Standard Time on November 19,
2013.
3.Effectiveness and Limitations. This Amendment shall not be effective unless
both Seller and Buyer have duly executed and delivered this Amendment. If such
execution and delivery occurs, the Purchase Agreement shall be deemed amended in
accordance with this Amendment with

First Amendment to Foundation PSA v1 (SI 11.17.2013).docx
4597325.1

--------------------------------------------------------------------------------




the same force and effect as if provisions of this Amendment had originally been
set forth in the Purchase Agreement. This Amendment shall be limited precisely
as written and shall not otherwise be deemed to constitute a consent to or any
waiver or modification of any other terms or provisions of the Purchase
Agreement. Except as otherwise amended by this Amendment, all provisions of the
Purchase Agreement are ratified, confirmed and shall remain in full force and
effect.
4.Execution, Counterparts, Facsimile or Electronic. This Amendment may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Amendment and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any execution by electronic or
facsimile signature shall be acceptable and binding on the party giving such
execution. If this Amendment is executed by any party by electronic or facsimile
signature, the original hard copy of such electronic or facsimile signature page
shall be promptly sent to the other party by courier mail for attachment to the
other party’s form of agreement in replacement of the electronic or facsimile
page.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
[SIGNATURES ON NEXT PAGE]



2

--------------------------------------------------------------------------------




SELLER:
CASTLE FAMILY LLC
By Kaneohe Ranch Management Limited 
Its Manager
By /s/ H. Mitchell D'Olier
H. Mitchell D’Olier 
Its President
By  /s/ Carlton K.C. Au
Carlton K.C. Au 
Its Vice President & Treasurer


CASTLE 1974 LLC
By Kaneohe Ranch Management Limited 
Its Manager
By /s/ Mitchell D'Olier
H. Mitchell D’Olier 
Its President
By  /s/ Carlton K.C. Au
Carlton K.C. Au 
Its Vice President & Treasurer
CASTLE RESIDUARY LLC
By Kaneohe Ranch Management Limited
Its Manager
By /s/ H. Mitchell D'Olier
H. Mitchell D’Olier 
Its President
By /s/ Carlton K.C. Au
Carlton K.C. Au 
Its Vice President & Treasurer
CASTLE KAOPA LLC
By Kaneohe Ranch Management Limited
Its Manager
By /s/ H. Mitchell D'Olier
H. Mitchell D’Olier 
Its President
By /s/ Carlton K.C. Au
Carlton K.C. Au 
Its Vice President & Treasurer





BUYER:
 
ALEXANDER & BALDWIN, INC.


By /s/ Christopher J. Benjamin
Name: Christopher J. Benjamin
Title: President


By /s/ Alyson J. Nakamura
Name: Alyson J. Nakamura
Title: Secretary
 




3